303 So. 2d 700 (1974)
Loren Lee VICKERS, Appellant,
v.
STATE of Florida, Appellee.
No. U-202.
District Court of Appeal of Florida, First District.
November 14, 1974.
Rehearing Denied December 17, 1974.
Dan R. Warren of Judge & Warren, Daytona Beach, for appellant.
Robert L. Shevin, Atty. Gen. and Gerry B. Rose, Asst. Atty. Gen., for appellee.
PER CURIAM.
By way of this appeal, appellant challenges his conviction of two counts of breaking and entering with the intent to commit a felony on the basis that the state failed to proffer the necessary testimony to establish the requisite value of the property taken, sufficient to support a conviction of the crime charged.
Testimony was adduced at the trial by one owner as to the items stolen and that in her opinion the aggregate value of the items taken from her home exceeded $100.00.[1] As to the second breaking and entering, a witness testified that in his opinion the items stolen were worth over $150.00.[2]
It is not necessary to adduce expert witnesses to testify as to the market value of goods at the time of the theft. *701 The owner is qualified to testify as to the market value of his property, Wright v. State, 251 So. 2d 890 (Fla.App. 1st 1971). Although the direct testimony of the owners in the case sub judice does not clearly state the respective owners' opinion of the market value, the overall testimony meets the bare requirements of competent, substantial evidence to sustain the market value of the goods taken.
By way of caveat, it would be the far better practice if the state, when adducing testimony as to the market value, would simply ask the witness so testifying as to what is his opinion as to the market value of the goods.
The judgment appealed is affirmed.
RAWLS, C.J., and JOHNSON and McCORD, JJ., concur.
NOTES
[1]  She testified that she paid $300.00 for one watch which was gold with diamond chips; the other watch had imitation stones and she paid about $20.00 for it; she paid $295.00 for a stereo that was two years old at the time it was stolen; she had paid between $5.95 and $6.95 apiece for fifteen tapes; and her son had paid $60.00 for a stereo tape player.
[2]  A two-year old Garrard turntable with tape player and AM-FM radio for which he paid $350.00 new; two .22 rifles, a .12 gauge shotgun, a .177 caliber pellet pistol, and a blank pistol, all worth in total over $150.00.